--------------------------------------------------------------------------------

Exhibit 10.1

ASSIGNMENT OF NOTE AGREEMENT

     THIS Assignment of Note Agreement (hereinafter referred to as the
“Agreement”) is executed as of April __, 2011 (the “Effective Date”), by and
between Xalted Holding Corporation, a Delaware corporation (the “Company”),
Kranem Corporation, a Colorado corporation (the “Assignee”), Imprenord, ME
(“Imprenord”), Empire Capital Partners, L.P. (“Empire”) and Peter Richards (“Mr.
Richards,” together with Imprenord and Empire, the “Assignors” and individually
an “Assignor”). The Company, the Assignee and the Assignors are sometimes
hereinafter referred to collectively as the “Parties” and individually as a
“Party.”

     WHEREAS, Imprenord is a holder of a Convertible Promissory Note issued by
the Company for $1,750,000 on or about November 15, 2010 (the “Imprenord Note”).

     WHEREAS, Empire is a holder of a Convertible Promissory Note issued by the
Company for $500,000 on or about November 15, 2010 (the “Empire Note”).

     WHEREAS, Mr. Richards is a holder of a Convertible Promissory Note issued
by the Company for $250,000 on or about November 15, 2010 (the “Richard Note,”
together with the Imprenord Note and the Empire Note, collectively the
“Promissory Notes,” and individually, a “Promissory Note”).

     WHEREAS, pursuant to a Share Exchange Agreement (the “SEA”) between the
Company and the Assignee, the Assignee is issuing shares of its stock to each of
the Assignors in full and final settlement of the whole of the debt owed by the
Company to such Assignors.

     WHEREAS, the Company consents to the assignment of the Promissory Notes by
the Assignors to the Assignee under the terms and conditions of this Agreement.

     NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

          1. Each of the Assignors hereby assigns its ownership to the
Promissory Note and the debt owed to it by the Company to the Assignee to be
effective immediately upon the issuance of the shares by the Assignee to such
Assignor in accordance with the SEA without any further action by any of the
Parties. The Parties agree that if the shares are not issued as contemplated
hereunder, the assignment contemplated hereunder will not occur and this
Agreement will be terminated.

          2. The Assignee hereby agrees to cancel each of the Promissory Notes
and the debt owed to it under such Promissory Notes to be effective immediately
upon its issuance of the shares to each of the Assignors without any further
action by any of the Parties.

          3. The Company consents to the assignment of the Promissory Notes in
accordance with the terms and conditions of this Agreement.

1 of 2

--------------------------------------------------------------------------------

          4. The Parties hereto agree and acknowledge that it is the intent of
this Agreement together with the SEA to cancel the indebtedness of the Company
to Assignors and the Assignee under the terms and conditions of this Agreement
and the SEA.

          5. Notwithstanding anything to the contrary herein, the Parties agree
and each Party acknowledges that this Agreement shall be terminated if the SEA
does not close on or before May 6, 2011, unless this Agreement is extended in
writing by all of the Parties hereto.

          6. This Agreement shall be governed by and construed under the laws of
the State of Delaware as applied to agreements among Delaware residents entered
into and to be performed entirely within Delaware.

          7. The Parties agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.

          8. This Agreement shall be binding upon the transferee, successors,
assigns and legal representatives of the Parties hereto.

          9. This Agreement may be signed by facsimile and executed in
counterparts with the same force and effect as if each of the signatories had
executed the same instrument.

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as the
Effective Date.

THE COMPANY: THE ASSIGNEE:     Signature: /s/ Ajay Batheja                
Signature: /s/ Stephen K. Smith Name: Ajay Batheja                             
Name: Stephen K. Smith Title: President and Chief Executive Officer Title:
President Date Signed: May 13, 2011                  Date Signed: May 13, 2011  
  IMPRENORD: EMPIRE:     Signature: /s/ Jeetendra Chauhan      Signature: /s/
Scott Fine               Name: Jeetendra Chauhan                   Name: Scott
Fine                            Title: Chief Executive Officer             
Title: Chief Financial Officer    Date Signed: April 20, 2011                
Date Signed: April 25, 2011               MR. RICHARDS       Signature: /s/
Peter Richards                  Name: Peter Richards                            
  Date Signed: April 25, 2011                    

2 of 2

--------------------------------------------------------------------------------